15-707
    Mobil Cerro Negro, Ltd., et al. v. Bolivarian Republic of Venezuela
                                                          

                                  United States Court of Appeals
                                              FOR THE SECOND CIRCUIT 
                                                   ______________  
                                                           
                                               August Term, 2016 
                                                           
                              (Argued: January 7, 2016          Decided:  July 11, 2017) 
                                                           
                                        [Last submissions: May 23, 2016] 
                                                           
                                                Docket No. 15‐707 
                                                 ______________  
     
           MOBIL CERRO NEGRO, LIMITED, VENEZUELA HOLDINGS, B.V., MOBIL CERRO NEGRO 
        HOLDING, LIMITED, MOBIL VENEZOLANA DE PETROLEOS HOLDINGS, INCORPORATED, MOBIL 
                           VENEZOLANA DE PETROLEOS, INCORPORATED, 
                                                              
                          Arbitration Award Creditors–Petitioners‐Appellees, 
     
                                                                     –v.–  
                                                                        
                                            BOLIVARIAN REPUBLIC OF VENEZUELA, 
                                                               
                                       Arbitration Award Debtor–Respondent‐Appellant. 
                                                      ______________  
     
    B  e  f  o  r  e :              
     
                                         POOLER, HALL, and CARNEY, Circuit Judges. 
     
1                                                            ______________  
2           
3          Appeal from an order of the United States District Court for the Southern District 
4   of New York (Engelmayer, J.), denying a motion to vacate the judgment entered against 
5   the Bolivarian Republic of Venezuela on an award made by an arbitral panel of the 
6   International Centre for Settlement of Investment Disputes (“ICSID”) in accordance 
7   with the Convention on the Settlement of Investment Disputes between States and 
8   Nationals of Other States (the “ICSID Convention”). The District Court relied on 22 
9   U.S.C. § 1650a ( “Section 1650a”), the statute enabling U.S. participation in the ICSID 
 1   Convention, and certain exceptions set forth in the Foreign Sovereign Immunities Act 
 2   (“FSIA”), in exercising jurisdiction over the creditors’ action against Venezuela. The 
 3   District Court concluded that the procedure by which the creditors obtained the 
 4   judgment—filing an ex parte petition for “recognition” in accordance with New York 
 5   state law, N.Y. CPLR Art. 54—was appropriate in light of a perceived procedural “gap” 
 6   in Section 1650a. Compliance with the FSIA’s service of process and venue provisions 
 7   was unnecessary, the District Court ruled, determining that to inject state processes into 
 8   Section 1650a was more consistent with the ICSID Convention’s goal of affording 
 9   streamlined enforcement proceedings than would be applying the FSIA’s provisions.  
10           We conclude that the District Court erred. We reject the proposition that Section 
11   1650a provides an independent grant of subject matter jurisdiction and hold that the 
12   FSIA provides the sole basis for federal court jurisdiction over foreign sovereigns in 
13   actions to enforce ICSID awards. Because the FSIA, not Section 1650a, governs these 
14   proceedings, the procedural requirements set forth in the FSIA’s comprehensive scheme 
15   must be satisfied before a federal court may enter judgment against a foreign sovereign. 
16   These requirements were not met here. We therefore REVERSE the order denying 
17   respondent’s motion, VACATE the judgment, and REMAND the cause with 
18   instructions to dismiss the ex parte petition.  
19            
20           REVERSED, VACATED, AND REMANDED.
21                                         ______________
22                                 
23                        JOSEPH D. PIZZURRO (Kevin A. Meehan, Juan O. Perla, Joseph B. 
24                        Heath, on the brief), Curtis, Mallet‐Prevost, Colt & Mosle LLP, New 
25                        York, New York, for Respondent‐Appellant.  
26    
27                        STEVEN K. DAVIDSON (Michael J. Baratz, Bruce C. Bishop, Jared R. 
28                        Butcher, Molly Bruder Fox, on the brief), Steptoe & Johnson LLP, 
29                        Washington, D.C., for Petitioners‐Appellees. 
30                         
31                        Jennifer Jude, Benjamin H. Torrance, Christopher Connolly, 
32                        Assistant United States Attorneys, for Preet Bharara, United States 
33                        Attorney for the Southern District of New York, New York, New 
34                        York, Benjamin C. Mizer, Principal Deputy Assistant Attorney 
35                        General, Sharon Swingle, Civil Division, Department of Justice, 
36                        Brian Egan, Legal Adviser, Department of State, Washington, D.C., 
37                        for amicus curiae United States of America.  
38                                         ______________

                                                   
                                                 2 
     SUSAN L. CARNEY, Circuit Judge:   

 1          This case requires us to examine the authority of a United States district court to 

 2   adjudicate an arbitral award‐creditor’s ex parte petition for entry of a federal judgment 

 3   against a foreign sovereign premised on an award made under the International 

 4   Convention on the Settlement of Investment Disputes between States and Nationals of 

5    Other States (the “ICSID Convention” or “Convention”). The award in this case arose 

6    from a dispute submitted to the International Centre for the Settlement of Investment 

7    Disputes by certain subsidiaries of ExxonMobil Corporation (collectively, “Mobil”) and 

 8   the Bolivarian Republic of Venezuela (“Venezuela”). Directing Venezuela to pay Mobil 

 9   approximately $1.6 billion, the award was announced on October 9, 2014 (the 

10   “Award”). The following day, Mobil filed an ex parte petition asking the U.S. District 

11   Court for the Southern District of New York to recognize the Award and to enter 

12   judgment based on it. The Motion Term Part I judge granted the petition and entered 

13   judgment in the full amount awarded by the ICSID panel.  

14          Venezuela learned of the judgment’s entry by letter delivered electronically to its 

15   legal counsel soon after the court’s action and promptly moved under Federal Rule of 

16   Civil Procedure 60(b) to vacate the judgment for both lack of subject matter and 

17   personal jurisdiction. The District Court judge subsequently assigned to the case denied 

18   the motion, concluding that it had subject matter jurisdiction under certain exceptions 


                                                    
                                                  3 
 1   to sovereign immunity recognized in one provision of the Foreign Sovereign 

 2   Immunities Act of 1976 (“FSIA”), 28 U.S.C. § 1605, and in 22 U.S.C. § 1650a (“Section 

 3   1650a”), the statute enabling U.S. participation in the ICSID Convention. See Mobil Cerro 

 4   Negro Ltd. v. Bolivarian Republic of Venezuela (“Mobil Cerro Negro”), 87 F. Supp. 3d 573, 

 5   587‐90 (S.D.N.Y. 2015). The ex parte procedures—which did not satisfy the FSIA’s 

 6   requirements for personal jurisdiction—were sufficient, the District Court reasoned, 

 7   because a procedural “gap” in Section 1650a permitted courts to take guidance from 

 8   New York state law. Id. at 583‐86. Accordingly, it turned to the summary procedures for 

 9   recognizing and enforcing “foreign judgments” that are set forth in New York Civil 

10   Practice Law and Rules (“N.Y. CPLR”) Article 54. Id. at 584. The District Court 

11   disclaimed any need to obtain personal jurisdiction over Venezuela under the FSIA, in 

12   light of Venezuela’s participation in the Convention and the permission given by N.Y. 

13   CPLR Article 54 for New York state courts to enter “foreign judgments” even absent 

14   jurisdiction over the judgment debtor. Id. at 590‐602. 

15          We conclude that the District Court erred in declining to vacate the judgment. 

16   We reject Mobil’s argument that Section 1650a provides an independent grant of 

17   subject‐matter jurisdiction for actions against foreign sovereigns and decide that the 

18   FSIA provides the sole basis for subject‐matter jurisdiction over actions to enforce ICSID 

19   awards against a foreign sovereign. Because actions to enforce ICSID awards against a 


                                                     
                                                   4 
 1   foreign sovereign fall within the FSIA’s comprehensive scheme, plaintiffs pursuing such 

2    actions must satisfy the FSIA’s procedural requirements. The District Court was 

3    therefore mistaken in excusing Mobil from complying with the FSIA’s service and 

4    venue requirements. The ex parte proceedings that Mobil utilized are neither permitted 

5    by the FSIA nor required by Section 1650a. The FSIA’s procedural requirements 

6    regarding notice and venue serve Congress’s stated goals of promoting comity with 

7    other sovereigns and ensuring the United States’ consistency of approach with respect 

8    to federal courts’ interactions with foreign sovereigns. The ICSID Convention’s 

 9   significant, but more modest, aims of allowing streamlined enforcement of 

10   authenticated ICSID arbitral awards and restricting substantive appeals of those awards 

11   to ICSID pose no significant conflict with the FSIA and can readily be accommodated by 

12   the FSIA’s comprehensive regime. 

13          Although several courts of the Southern District of New York (the “Southern 

14   District”) have from time to time allowed such ex parte proceedings as occurred here to 

15   provide the basis for entry of a federal judgment against a foreign sovereign, district 

16   courts in other districts have not, and have given precedence to the FSIA. We think the 

17   correct view is the latter: ICSID award‐creditors must pursue federal court judgments to 

18   enforce their awards against a foreign sovereign by filing a federal action on the award 

19   against the sovereign, serving the sovereign with process in compliance with the FSIA, 


                                                    
                                                  5 
 1   and meeting the FSIA’s venue requirements before seeking entry of a federal judgment, 

 2   whether through a motion for judgment on the pleadings or for summary judgment. 

 3   Those requirements were not met here. The court entering judgment needed, but 

 4   lacked, personal jurisdiction over Venezuela under the FSIA. 

 5          We therefore REVERSE the District Court’s order denying Venezuela’s motion to 

 6   vacate, VACATE the judgment entered in favor of Mobil, and REMAND the cause to 

 7   the District Court with instructions to dismiss the ex parte petition.   

 8                                          BACKGROUND 

 9          I. Statutory background 

10          The present appeal requires us to harmonize the ICSID Convention and its 

11   enabling statute, 22 U.S.C. § 1650a, with the Foreign Sovereign Immunities Act, 28 

12   U.S.C. §§ 1330, 1391(f), 1441(d), 1602‐1611. We therefore begin with an overview of the 

13   relevant texts, as these provide the setting for the issues presented on appeal.  

14                 A.     The ICSID Convention 

15          Between 1962 and 1965, the World Bank spearheaded development of the ICSID 

16   Convention, a multilateral treaty aimed at encouraging and facilitating private foreign 

17   investment in developing countries. See Anthony R. Parra, The History of ICSID 11‐12, 

18   24‐26 (Oxford 2012) (“Parra, History”); Convention on the Settlement of Investment 

19   Disputes: Hearing on H.R. 15785 before the H. Comm. on Foreign Affairs, Subcomm. on Int’l 

20   Organizations and Movements, 89th Cong. 2‐3 (1966) (“H.R. 15785 Hearing”) (statement of 
                                                     
                                                   6 
 1   Hon. Fred B. Smith, Gen. Counsel, Dep’t of Treasury) (“Smith House Statement”). 

 2   According to Parra (a former ICSID Deputy Secretary‐General and Legal Adviser), the 

 3   “immediate origins” of the Convention stem from the period between 1955 and 1962, 

 4   when the “retreat of colonialism” quickly increased the number of developing 

 5   countries. Parra, History, at 11. The amount of governmental development assistance 

 6   available for these countries fell far short of their growing economic needs, leading to a 

 7   widely shared hope “that private foreign investment would become an increasingly 

 8   important source of funds.” Id. at 12. Private investors were wary of investment in these 

 9   countries, however, citing risks of expropriation and other “government measures that 

10   might tend to impair the rights or assets of foreign investors.” Id. To help allay these 

11   concerns, the World Bank was called upon to create an effective and neutral dispute 

12   settlement forum. 

13          The ICSID Convention was the result. See International Convention on the 

14   Settlement of Investment Disputes between States and Nationals of Other States 

15   (“ICSID Convention”), Mar. 18, 1965, T.I.A.S. No. 6090, 17 U.S.T. 1270. The Convention 

16   established an international institution―the International Centre for Settlement of 

17   Investment Disputes, based in Washington, D.C. (the “Centre” or “ICSID”)―under 

18   whose authority arbitration panels may be convened to adjudicate disputes between 

19   international investors and host governments in “Contracting States”―those countries 


                                                    
                                                  7 
 1   whose governments have adopted the Convention.1 See ICSID Convention arts. 3, 25; see 

 2   also Smith House Statement at 2‐3. The final texts of the Convention (it has parallel 

 3   versions in English, French, and Spanish) were approved by the Executive Directors of 

 4   the World Bank on March 18, 1965, for submission to World Bank member 

 5   governments. Parra, History, at 94. On June 10, 1966, the United States Congress ratified 

 6   the Convention, and on October 14, 1966, after ratification by a twentieth country, the 

7    Convention officially entered into force. See id. at 95‐97; Christopher H. Schreuer, et al., 

 8   The ICSID Convention: A Commentary 1270 (2d ed. 2009) (“Schreuer, Commentary”). 

 9          The Centre convenes arbitral tribunals in response to requests made by either a 

10   member state or a national of a member state. ICSID Convention arts. 36‐37. At the 

11   conclusion of the proceedings, the tribunals issue written awards that address “every 

12   question submitted to the Tribunal,” and “state the reasons upon which [the award] is 

13   based.” Id. art. 48. Of particular note here, Article 53 of the Convention provides that a 

14   party dissatisfied with an award may challenge it on various grounds, but may do so 

15   only through proceedings at the Centre and not collaterally in the courts of member 




     1  As of 2016, ICSID reported 161 signatories and 153 “Contracting States”—signatories that have 
     ratified the Convention under the state’s domestic law. List of Member States, 
     ICSID.WORLDBANK.ORG, https://icsid.worldbank.org/en/Pages/icsiddocs/List‐of‐Member‐
     States.aspx (last visited May 1, 2017). The term “member state” appears to be used 
     interchangeably with “Contracting State.” 
      
                                                      
                                                    8 
1   states.2 The limited role played by the member states’ courts is articulated in Article 54 

2   of the Convention, which provides that the member states agree to “recognize” ICSID 

3   awards “as binding” and to “enforce the pecuniary obligations imposed by that 

4   award.”3 Id. art. 54(1). In member states with federal constitutions, such as the United 

5   States, ICSID awards may be enforced in a federal court: The Convention expressly 

6   allows courts of such countries to “treat the award as if it were a final judgment of the 

7   courts of a constituent state.” Id. And, to enforce an ICSID award, a prevailing party 

8   may execute on the losing party’s assets with the assistance of the courts of member 


    2  Article 53 provides, “The award shall be binding on the parties and shall not be subject to any 
    appeal or to any other remedy except those provided for in this Convention.” ICSID Convention 
    art. 53(1). 
     
    3 The complete text of Article 54 is as follows: 

     
              (1) Each  Contracting  State  shall  recognize  an  award  rendered  pursuant  to  this 
                  Convention as binding and enforce the pecuniary obligations imposed by the 
                  award  within  its  territories  as  if  it  were  a  final  judgment  of  a  court  in  that 
                  State.  A  Contracting  State  with  a  federal  constitution  may  enforce  such  an 
                  award in or through its federal courts and may provide that such courts shall 
                  treat  the  award  as  if  it  were  a  final  judgment  of  the  courts  of  a  constituent 
                  state. 
               
              (2) A party seeking recognition or enforcement in the territories of a Contracting 
                  State  shall  furnish  to  a  competent  court  or  other  authority  which  such  State 
                  shall  have  designated  for  this  purpose  a  copy  of  the  award  certified  by  the 
                  Secretary‐General. Each Contracting State shall notify the Secretary‐General of 
                  the designation of the competent court or other authority for this purpose and 
                  of any subsequent change in such designation. 
               
              (3) Execution  of  the  award  shall  be  governed  by  the  laws  concerning  the 
                  execution  of  judgments  in  force  in  the  State  in  whose  territories  such 
                  execution is sought. 
                                                           
                                                         9 
 1   states in accordance with “the laws concerning the execution of judgments in force in 

 2   the State in whose territories such execution is sought.” Id. art. 54(3). 

 3             Member states’ courts are thus not permitted to examine an ICSID award’s 

 4   merits, its compliance with international law, or the ICSID tribunal’s jurisdiction to 

 5   render the award; under the Convention’s terms, they may do no more than examine 

 6   the judgment’s authenticity and enforce the obligations imposed by the award. Thus, 

 7   the Convention reflects an expectation that the courts of a member nation will treat the 

 8   award as final. See Schreuer, Commentary, at 1139‐41 (describing principle of finality of 

 9   awards and reporting that principle was the subject of “extensive discussion”). 

10             The Convention also envisions, however, that participating sovereign states 

11   remain subject to the immunity and other relevant laws of the jurisdictions in which 

12   enforcement is sought: Thus, Article 55 declares, “Nothing in Article 54 shall be 

13   construed as derogating from the law in force in any Contracting State relating to 

14   immunity of that State or of any foreign State from execution.” ICSID Convention art. 

15   55.    

16                   B.     The ICSID enabling statute: Section 1650a 

17             In August 1966, after ratifying the Convention, Congress adopted legislation to 

18   implement its provisions. Pub. L. No. 89‐532, 80 Stat. 344 (1966) (“An Act [t]o facilitate 

19   the carrying out of the obligations of the United States under the Convention on the 


                                                     
                                                   10 
 1   Settlement of Investment Disputes Between States and Nationals of Other States, signed 

 2   on August 27, 1965, and for other purposes.”). As relevant here, Section 3 of the brief 

 3   Convention on the Settlement of Investment Disputes Act of 1966 is codified at 22 

 4   U.S.C. § 1650a. So codified, subsection (a) of Section 1650a provides in full: 

 5                   An  award  of  an  arbitral  tribunal  rendered  pursuant  to 
 6                   chapter  IV  of  the  convention  shall  create  a  right  arising 
 7                   under  a  treaty  of  the  United  States.  The  pecuniary 
 8                   obligations imposed by such an award shall be enforced and 
 9                   shall be given  the  same full  faith  and credit  as if  the  award 
10                   were  a  final  judgment  of  a  court  of  general  jurisdiction  of 
11                   one  of  the  several  States.  The  Federal  Arbitration  Act  (9 
12                   U.S.C.  1  et  seq.)  shall  not  apply  to  enforcement  of  awards 
13                   rendered pursuant to the convention. 

14   22 U.S.C. § 1650a(a). Subsection (b) of Section 1650a gives exclusive jurisdiction over 

15   “actions and proceedings under subsection (a)” to the federal district courts, “regardless 

16   of the amount in controversy.”4   

17                   C.      The Foreign Sovereign Immunities Act  

18           The Foreign Sovereign Immunities Act of 1976, Pub. L. 94‐583, 90 Stat. 2891 

19   (1976), governs the jurisdiction of United States courts over actions against foreign 

20   sovereigns. Its enactment marked a watershed moment in the foreign relations law of 

21   the United States.  



     4 Its full text is: “(b) Jurisdiction; amount in controversy[.] The district courts of the United States 
     (including the courts enumerated in section 460 of title 28) shall have exclusive jurisdiction over 
     actions and proceedings under subsection (a) of this section, regardless of the amount in 
     controversy.” 
                                                         
                                                       11 
 1          As the Supreme Court described the pre‐FSIA regime, “[f]or more than a century 

 2   and a half, the United States generally granted foreign sovereigns complete immunity 

3    from suit in the courts of this country.” Verlinden B.V. v. Cent. Bank of Nigeria, 461 U.S. 

 4   480, 486 (1982). Chief Justice Marshall’s seminal opinion in The Schooner Exchange v. 

 5   McFaddon provided the roots for the United States’ embrace of the so‐called “absolute 

 6   theory” of sovereign immunity. See 7 Cranch 116 (1812). There, the Chief Justice wrote 

 7   that a ship from Napoleonic France, “having entered an American port open for her 

 8   reception[,] . . . must be considered as having come into the American territory, under 

 9   an implied promise, that while necessarily within it, and demeaning herself in a 

10   friendly manner, she should be exempt from the jurisdiction of the country.” Id. at 147. 

11   The “implied promise” was that a foreign sovereign would receive absolute immunity 

12   in the courts of the United States: the host sovereign “wa[i]ve[d] the exercise of a part of 

13   that complete exclusive territorial jurisdiction” to which it was otherwise entitled, 

14   because “all sovereigns impliedly engage[d] not to avail themselves of a power over 

15   their equal, which a romantic confidence in their magnanimity has placed in their 

16   hands.” Id. at 137‐38; see Robert B. von Mehren, The Foreign Sovereign Immunities Act of 

17   1976, 17 Colum. J. Transnat’l L. 33, 35‐36 & n.10 (1978) (“R. von Mehren, FSIA”). Despite 

18   this broad language, The Schooner Exchange made clear that immunity was “a matter of 

19   grace and comity,” and the Court therefore continued to “defer[] to the [case‐by‐case] 


                                                     
                                                   12 
 1   decisions of the political branches―in particular, those of the Executive Branch―on 

 2   whether to take jurisdiction over actions against foreign sovereigns and their 

 3   instrumentalities.” Verlinden, 461 U.S. at 486 (citing Ex Parte Republic of Peru, 318 U.S. 578 

 4   (1943), and Mexico v. Hoffman, 324 U.S. 30 (1945)).  

 5          In 1952, the State Department announced a change in course: it issued the “Tate 

 6   Letter,” a landmark policy statement expressing the Executive Branch’s adoption of a 

 7   more nuanced, “restrictive theory” of sovereign immunity, under which sovereigns 

 8   would enjoy immunity as to their public acts, but not as to their private or commercial 

9    activities outside of their territories. See Ltr. from Jack B. Tate, Acting Legal Adviser, 

10   Dep’t of State, to Acting Att’y Gen. Philip B. Perlman (May 19, 1952), available at Alfred 

11   Dunhill of London, Inc. v. Republic of Cuba, 425 U.S. 682, 711‐15 (1976) (Appendix 2). 

12   Despite the Tate Letter’s clear policy statement, however, immunity determinations 

13   continued to be made by the State Department on a case‐by‐case basis, at times 

14   suggesting “immunity in cases where immunity would not have been available under 

15   the restrictive theory.” Republic of Argentina v. NML Capital, Ltd., 134 S. Ct. 2250, 2255 

16   (2014) (quoting Republic of Austria v. Altmann, 541 U.S. 677, 690 (2004)). When the State 

17   Department did not make a suggestion as to immunity, United States courts made the 

18   determinations “by reference to prior State Department decisions.” Id. (quoting 

19   Verlinden, 461 U.S. at 487); see also R. von Mehren, FSIA, at 41‐42. As a result, the 


                                                     
                                                   13 
 1   patchwork quilt of immunity decisions continued to grow, with “sovereign immunity 

 2   decisions . . . [being] made in two different branches, subject to a variety of factors, 

 3   sometimes including diplomatic considerations,” resulting in standards that “were 

 4   neither clear nor uniformly applied.” NML Capital, Ltd., 134 S. Ct. at 2255 (quoting 

 5   Verlinden, 461 U.S. at 488) (alteration in original). 

 6          In 1976, Congress stepped in to rectify the resulting disarray by passing the 

 7   Foreign Sovereign Immunities Act. In the FSIA, which is codified at 28 U.S.C. §§ 1330, 

 8   1391(f), 1441(d), and 1602‐1611, Congress, “[f]or the most part,” adopted the restrictive 

 9   theory of foreign sovereign immunity and vested responsibility for immunity 

10   determinations in the federal judiciary. Verlinden, 461 U.S. at 488‐89. The FSIA was 

11   designed “to free the Government from the case‐by‐case diplomatic pressures, to clarify 

12   the governing standards, and to ‘assur[e] litigants that . . . decisions are made on purely 

13   legal grounds and under procedures that insure due process.’” Id. at 488 (quoting H.R. 

14   Rep. No. 94‐1487, 1976 U.S.C.C.A.N. 6604, 6656 (1976)) (alterations in original). To this 

15   end, “the Act contains a comprehensive set of legal standards governing claims of 

16   immunity in every civil action against a foreign state or its political subdivisions, 

17   agencies, or instrumentalities.” Id. Congress declared categorically in the statute itself, 

18   “Claims of foreign states to immunity should henceforth be decided by courts of the 




                                                      
                                                    14 
 1   United States and of the States in conformity with the principles set forth in this 

 2   chapter.” 28 U.S.C. § 1602. 

 3           The FSIA provides that, “[s]ubject to existing international agreements to which 

 4   the United States is a party,” foreign sovereigns “shall be immune from the jurisdiction 

 5   of the courts of the United States and of the States” except as provided by one of the 

 6   FSIA’s exceptions to jurisdictional immunity. 28 U.S.C. § 1604; see id. § 1605 (“General 

 7   exceptions to the jurisdictional immunity of a foreign state”). Under the FSIA, federal 

 8   courts are empowered to exercise personal jurisdiction over a foreign sovereign when 

 9   two conditions obtain: (1) an exception from jurisdictional immunity established by the 

10   FSIA applies, and (2) the sovereign has been served with process in accordance with the 

11   FSIA’s provisions. See 28 U.S.C. § 1330(b); Shapiro v. Republic of Bolivia, 930 F.2d 1013, 

12   1020 (2d Cir. 1991) (“Under the FSIA . . . personal jurisdiction [over a foreign sovereign] 

13   equals subject matter jurisdiction plus valid service of process.”).5 The procedural 



     5  Section 1330 (“Actions against foreign states”) of Title 28, enacted as a part of the FSIA, 
     provides in full: 
      
              (a)  The  district  courts  shall  have  original  jurisdiction  without  regard  to  amount 
              in  controversy  of  any  nonjury  civil  action  against  a  foreign  state  as  defined  in 
              section 1603(a) of this title as to any claim for relief in personam with respect to 
              which  the  foreign  state  is  not  entitled  to  immunity  either  under  sections  1605‐
              1607 of this title or under any applicable international agreement. 
               
              (b) Personal jurisdiction over a foreign state shall exist as to every claim for relief 
              over  which  the  district  courts  have  jurisdiction  under  subsection  (a)  where 
              service has been made under section 1608 of this title. 
                                                             
                                                           15 
 1   requirements are set forth in 28 U.S.C. § 1608 (“Service; time to answer; default”), and 

 2   the venue requirements are set forth in 28 U.S.C. § 1391(f) (“Civil actions against a 

 3   foreign state”).  

 4          We have held that the FSIA’s immunity provisions do not shield a foreign 

 5   sovereign from federal courts’ exercise of jurisdiction over a civil action to enforce an 

 6   ICSID award: the waiver and arbitration exceptions to immunity that are found in 

 7   subsections 1605(a)(1) and (a)(6), respectively, apply, and allow such an action to 

 8   proceed. See Blue Ridge Inv., L.L.C. v. Republic of Argentina, 735 F.3d 72, 83‐85 (2d Cir. 

 9   2013) (applying FSIA exceptions to sovereign immunity to find jurisdiction over 

10   sovereign in appeal from denial of sovereign immunity in plenary action for 

11   enforcement of ICSID award). Subsection (a)(1) of Section 1605 (the “waiver exception”) 

12   divests foreign sovereigns of immunity when the sovereign “has waived its immunity 

13   either explicitly or by implication.” 28 U.S.C. § 1605(a)(1). Subsection (a)(6) (the 

14   “arbitration exception”) deprives the sovereign of immunity when an action is brought 

15   either “to enforce an agreement made by the foreign state with or for the benefit of a 

16   private party to submit to arbitration” or “to confirm an award made pursuant to such 




             
            (c)  For  purposes  of  subsection  (b),  an  appearance  by  a  foreign  state  does  not 
            confer personal jurisdiction with respect to any claim for relief not arising out of 
            any transaction or occurrence enumerated in sections 1605‐1607 of this title. 
                                                         
                                                       16 
 1   an agreement to arbitrate” if the agreement or award is subject to a treaty. Id. 

 2   § 1605(a)(6).6   

 3                     D.       ICSID awards in federal district courts 

 4             Nationally, district courts confronting requests to enter federal judgments upon 

 5   ICSID awards against foreign sovereigns have adopted various approaches to 

 6   “recognition” and “enforcement” of ICSID awards. Compare Micula v. Government of 

 7   Romania (“Micula I”), 104 F. Supp. 3d 42 (D.D.C. 2015) (requiring plenary action 

 8   governed by FSIA), and Continental Casualty Co. v. Argentine Republic, 893 F. Supp. 2d 

 9   747 (E.D. Va. 2012) (contemplating plenary action governed by FSIA), with Mobil Cerro 

10   Negro, 87 F. Supp. 3d 573 (S.D.N.Y. 2015) (permitting ex parte action), and Siag v. Arab 


     6    More completely, the two relevant subsections provide:  
      
               (a)  A  foreign  state  shall  not  be  immune  from  the  jurisdiction  of  courts  of  the 
               United States or of the States in any case— 
                
               (1)  in  which  the  foreign  state  has  waived  its  immunity  either  explicitly  or  by 
               implication,  notwithstanding  any  withdrawal  of  the  waiver  which  the  foreign 
               state may purport to effect except in accordance with the terms of the waiver;  
               . . . 

               (6)  in  which  the  action  is  brought,  either  to  enforce  an  agreement  made  by  the 
               foreign state with or for the benefit of a private party to submit to arbitration all 
               or  any  differences  which  have  arisen  or  which  may  arise  between  the  parties 
               with  respect  to  a  defined  legal  relationship,  whether  contractual  or  not, 
               concerning  a  subject  matter  capable  of settlement  by  arbitration  under  the  laws 
               of  the  United  States,  or  to  confirm  an  award  made  pursuant  to  such  an 
               agreement  to  arbitrate,  if  (A)  the  arbitration  takes  place  or  is  intended  to  take 
               place in the United States, [or] (B) the agreement or award is or may be governed 
               by a treaty or other international agreement in force for the United States calling 
               for the recognition and enforcement of arbitral awards, . . . . 
                                                              
                                                            17 
 1   Republic of Egypt, No. M‐82, 2009 WL 1834562 (S.D.N.Y. June 19, 2009) (same); see also 

 2   Viren M. Mascarenhas & Camilla Gambarini, US Courts Adopt Different Approaches 

 3   Regarding Recognition of ICSID Awards, 20 IBA Arbitration News 37 (2015). No United 

 4   States court of appeals appears to have yet given studied consideration to how ICSID 

 5   awards may be converted into federal judgments and enforced in federal courts, but 

 6   two distinct approaches have developed in the district courts.  

 7          The first approach permits entry of judgment on an ICSID award through ex 

 8   parte proceedings like those at issue here. Since 1986, in the few reported opinions that 

 9   have addressed the issue, district courts in the Southern District have acted on 

10   applications to enforce ICSID awards against foreign sovereigns by entering judgments 

11   ex parte. See Siag, 2009 WL 1834562; Liberian E. Timber Corp. v. Government of Republic of 

12   Liberia (“LETCO”), 650 F. Supp. 73 (S.D.N.Y. 1986); see also Micula v. Government of 

13   Romania (“Micula II”), No. 15 Misc. 107, 2015 WL 4643180 (S.D.N.Y. Aug. 5, 2015).7 We in 

14   fact summarily affirmed one of those decisions in a non‐precedential Table decision. See 

15   LETCO, 650 F. Supp. 73, summarily aff’d in 854 F.2d 1314 (2d Cir. 1987) (Table) (affirming 


     7 Mobil draws our attention, also, to three instances―two in 2007 and one in 2011―in which 
     federal district courts in the Southern District, sitting in Motion Term Part I, employed ex parte 
     procedures to enter federal judgments on an ICSID award without reported opinion or formal 
     objection by the foreign sovereign award‐debtor. See Grenada v. Grynberg, No. 11 Misc. 45 
     (S.D.N.Y. Apr. 29, 2011); Enron Corp. & Ponderosa Assets L.P. v. Argentine Republic, No. M‐82 
     (S.D.N.Y. Nov. 20, 2007); Sempra Energy Int’l v. Argentine Republic, No. M‐82 (S.D.N.Y. Nov. 14, 
     2007); see also Mobil Cerro Negro, 87 F. Supp. 3d at 580 (referencing cases listed above and noting 
     that “it appears that the award debtor did not object to the entry of any of these judgments”). 
                                                        
                                                      18 
 1   denial of motion to vacate judgment entered ex parte against foreign sovereign without 

 2   directly addressing propriety of using ex parte procedures).  

 3          The district courts adopting this approach interpret the Convention and Section 

 4   1650a to require some sort of summary procedure to recognize the ICSID award, and 

 5   generally look to state law for the appropriate procedure. But see Miminco, LLC v. 

 6   Democratic Republic of Congo, 79 F. Supp. 3d 213, 217 n.3 (D.D.C. 2015) (granting ex parte 

 7   petition, but declining to adopt procedures for enforcing a foreign judgment from 

 8   District of Columbia Code). For example, in Siag, the Southern District’s most thorough 

 9   discussion of the procedure for recognizing and enforcing ICSID awards before the 

10   District Court’s opinion here, private ICSID award‐creditors moved the district court to 

11   enter judgment ex parte on an ICSID award, having provided no advance notice of the 

12   motion to the ICSID award‐debtor, the Arab Republic of Egypt. 2009 WL 1834562, at *1. 

13   Relying on the language of the ICSID Convention and Section 1650a, the Siag court 

14   concluded that it should “treat[] an ICSID arbitration award as [it] would the final 

15   judgment of state court,” and, based on its reading of our decision in Keeton v. Hustler 

16   Magazine, Inc., 815 F.2d 857 (2d Cir. 1987), turned to New York’s CPLR Article 54 to 

17   define the procedures to be employed in such a case. Siag, 2009 WL 1834562, at *2.  

18          Article 54 authorizes New York state courts to enforce “foreign judgments,” 

19   defined as “any judgment, decree, or order of a court of the United States or of any 


                                                   
                                                 19 
1   other court which is entitled to full faith and credit in this state, except one obtained by 

2   default in appearance, or by confession of judgment.” N.Y. CPLR 5401. Under these 

3   rules, a New York state court clerk may enter a judgment upon presentation of a duly 

4   authenticated “foreign judgment” and in the absence of the party as to whom the 

5   judgment applies. N.Y. CPLR 5402.8 The creditor must, however, mail notice of filing of 

6   the judgment to the debtor within thirty days of the judgment’s entry in New York, and 

7   the creditor is not permitted to obtain the proceeds of execution before thirty days after 

8   filing proof of service have passed. N.Y. CPLR 5403.9 The Siag court directed the award‐



    8    N.Y. CPLR 5402 provides: 
     
              (a)  Filing. A  copy  of  any  foreign  judgment  authenticated  in  accordance  with  an 
                  act of congress or the statutes of this state may be filed within ninety days of 
                  the  date  of  authentication  in  the  office  of  any  county  clerk  of  the  state.  The 
                  judgment  creditor  shall  file  with  the  judgment  an  affidavit  stating  that  the 
                  judgment  was  not  obtained  by  default  in  appearance  or  by  confession  of 
                  judgment,  that  it  is  unsatisfied  in  whole  or  in  part,  the  amount  remaining 
                  unpaid,  and  that  its  enforcement  has  not  been  stayed,  and  setting  forth  the 
                  name and last known address of the judgment debtor. 
               
              (b) Status of foreign judgments. The clerk shall treat the foreign judgment in the 
                  same manner as a judgment of the supreme court of this state. A judgment so 
                  filed has the same effect and is subject to the same procedures, defenses and 
                  proceedings for reopening, vacating, or staying as a judgment of the supreme 
                  court of this state and may be enforced or satisfied in like manner. 
     
    9    N.Y. CPLR 5403 provides:  
     
              Within  thirty  days  after  filing  of  the  judgment  and  the  affidavit,  the  judgment 
              creditor shall mail notice of filing of the foreign judgment to the judgment debtor 
              at his last known address. The proceeds of an execution shall not be distributed 
              to the judgment creditor earlier than thirty days after filing of proof of service. 
                                                              
                                                            20 
 1   creditor to comply with these procedures, 2009 WL 1834562, at *3, and subsequent cases 

 2   in the Southern District have followed its guidance.10 

 3          The second approach requires award‐creditors to pursue a plenary action in 

 4   compliance with the FSIA’s personal jurisdiction, service, and venue requirements in 

 5   order to enforce an ICSID award. Courts adopting this approach do not read Section 

 6   1650a to require summary enforcement and turn to the FSIA for guidance regarding 

7    how to bring an enforcement action against a foreign sovereign. See Micula I, 104 F. 

8    Supp. 3d 42; Continental Casualty Co., 893 F. Supp. 2d 747.  

9           In Continental Casualty, an ICSID award‐creditor filed an action in the Eastern 

10   District of Virginia seeking recognition—but not enforcement—of an ICSID award 

11   against Argentina. 893 F. Supp. 2d at 748. Argentina moved to dismiss for lack of 

12   subject matter and personal jurisdiction and for improper venue. Id. At the outset, the 

13   district court concluded that Section 1650a is not “itself a grant of subject matter 

14   jurisdiction,” and that the sole basis for jurisdiction over a foreign sovereign is the FSIA. 

15   Id. at 750. The court ruled that it had subject matter jurisdiction under the FSIA’s 

16   arbitration exception to immunity, 28 U.S.C. § 1605(a)(6), and that it had personal 

     10 The New York City Bar Association endorsed the approach adopted in Siag in a report issued 
     in 2012. See N.Y.C. Bar, Comm. on Int’l Commercial Disputes, Recommended Procedures for 
     Recognition and Enforcement of International Arbitration Awards Rendered Under the ICSID 
     Convention 26‐27 (2012). The Report explained its authors’ view that this procedure would allow 
     for “swift recognition and enforcement of ICSID awards, which is a guiding principle of the 
     ICSID Convention,” and predicted that this approach would deter attempts by award‐debtors 
     to substantively challenge the award in federal court. See id. at 26. 
                                                     
                                                   21 
 1   jurisdiction over Argentina because the foreign sovereign had not challenged service of 

 2   process and the FSIA’s service requirements had otherwise been satisfied, 28 U.S.C. § 

 3   1608. Id. at 751‐52. But the action could not proceed, the court held, because venue did 

 4   not lie in the Eastern District of Virginia; rather, the FSIA’s venue provision, 28 U.S.C. 

 5   § 1391(f)(4), required that the action be brought in the District of Columbia. Id. at 754.   

 6          The Micula I court adopted the approach presented in Continental Casualty, 

 7   finding recourse to the FSIA’s procedures “consistent with [the] text and structure” of 

 8   Section 1650a. 104 F. Supp. 3d at 49. It phrased the question succinctly:   

 9                 Confirming,  or  recognizing,  that  arbitration  award  would 
10                 render  it  an  enforceable  judgment  of  this  court.  .  .  .  The 
11                 question before the court is whether a statute that empowers 
12                 federal courts to “enforce” an international arbitration award 
13                 as  if  it  were  a  final  state  court  judgment  permits  a  federal 
14                 court,  as  a  precursor  to  enforcement,  to  recognize  or  confirm 
15                 such an arbitration award on an ex parte basis. 

16   Id. at 44. Observing that Section 1650a uses only the term “enforce”― and not 

17   “recognize,” “confirm,” or “register,” it concluded that Section 1650a does not 

18   contemplate recognition of ICSID awards as a judicial act separate from enforcement. Id. 

19   at 49. The plaintiff, an ICSID award‐creditor, requested ex parte entry of judgment on its 

20   ICSID award rendered against the Government of Romania. Id. at 44. The court 

21   rebuffed this request, reasoning that Section 1650a “does not permit use of such an ex 

22   parte procedure . . . . [Micula] must file a plenary action, with proper service on the 


                                                       
                                                     22 
 1   Government of Romania under the Foreign Sovereign Immunities Act of 1976.” Id. The 

 2   court explained that, as is the case for a creditor seeking to enforce a state court 

 3   judgment, the ICSID award‐creditor must file a “suit on the judgment as a debt” in a 

 4   “plenary proceeding” against the sovereign. Id. at 49 (citing Continental Casualty, 893 F. 

 5   Supp. 2d at 754). 

 6          With these competing approaches to reconciling the ICSID Convention, Section 

 7   1650a, and the FSIA in mind, we now turn to the present controversy.  

 8          II. Factual background 

 9                 A.      The underlying Award 

10          The parties do not dispute the basic facts giving rise to the ICSID panel’s 

11   decision.  

12          During the 1990s, Mobil (acting through the petitioner subsidiary entities)11 

13   invested in two oil development ventures undertaken in Venezuela: the Cerro Negro 

14   and La Ceiba projects. Cerro Negro was designed “to exploit extra‐heavy crude in the 

15   Orinoco Oil Belt,” and La Ceiba was designed to explore and exploit “an area with light 

16   and medium crude potential adjacent to Lake Maracaibo.” Joint App’x (“J.A.”) 51. 

17   Mobil pursued both investments on a joint‐venture basis with the state‐owned entity 

18   Petróleos de Venezuela, S.A. (“PDVSA”). 



       These are Mobil Cerro Negro, Ltd; Venezuela Holdings, B.V.; Mobil Cerro Negro Holding, 
     11

     Ltd.; Mobil Venezolana de Petróleos Holdings, Inc.; and Mobil Venezolana de Petróleos, Inc. 
                                                     
                                                   23 
 1          In early 2007, in conjunction with the country’s nationalization of its oil industry, 

 2   the Venezuelan government seized Mobil’s interests in the projects. The seizures were 

 3   ratified by the National Assembly of Venezuela. Following the seizures, Mobil 

 4   submitted a request for arbitration to the International Centre for Settlement of 

 5   Investment Disputes, seeking compensation from Venezuela for its losses from the 

 6   expropriation. 

 7          Seven years later, on October 9, 2014, after lengthy arbitral proceedings in which 

 8   both Mobil and Venezuela participated, a panel of ICSID arbitrators issued a 

 9   unanimous award in Mobil’s favor. The panel ordered Venezuela to pay Mobil 

10   approximately $1.6 billion, plus 3.25% interest compounded annually and accruing 

11   from June 27, 2007 (the date of the expropriation), until payment.12 

12                  B.     The ex parte petition to recognize the Award 

13          One day after the ICSID panel announced the Award, Mobil filed an ex parte 

14   petition in the Southern District of New York, asking the court to “recognize” the 

15   Award “pursuant to 22 U.S.C. § 1650a,” and to enter judgment directly on that Award 



     12 The Award’s text suggested the ICSID panel’s willingness to allow Venezuela to offset its 
     liability under the Award by a significant debt owed it by Mobil in connection with certain 
     payments earlier made to Mobil by the Venezuelan governmental entity PDVSA. J.A. 162 
     (noting Mobil’s “representation” that “in the event of a favorable award, [Mobil] [is] willing to 
     make the required reimbursements to PDVSA” such that “[d]ouble recovery will . . . be 
     avoided”); see also J.A. 264 (Venezuela’s declaration citing “prior payments made to [Mobil] in 
     February 2012 totaling US $907,581,000 in satisfaction of a separate award issued by an arbitral 
     tribunal under the Arbitration Rules of the International Chamber of Commerce”). 
                                                       
                                                     24 
 1   in the amount of the full $1.6 billion, plus accrued interest at the rate specified in the 

 2   Award. J.A. 14‐21. Mobil provided the court with a certified copy of the Award in 

3    support of its application. “Ex parte recognition is appropriate,” Mobil explained, 

 4   because “[r]ecognition of a state court judgment is a clerical function that does not 

 5   require notice until after a judgment has been entered.” J.A. 24. In support, it cited the 

 6   ICSID Convention, Section 1650a, and N.Y. CPRL Article 54. 

 7          Sitting in the district’s Motion Term Part I, a calendar established primarily for 

 8   emergency and miscellaneous matters,13 the District Court (Oetken, J.) granted the 

 9   petition and entered judgment against Venezuela that day. 

10                 C.      The motion to vacate the Award 

11          Immediately after the judgment was entered, Mobil electronically delivered to 

12   Venezuela’s legal counsel notice of the judgment together with a demand for immediate 

13   payment. Venezuela then moved to vacate the judgment. In February 2015, the District 

14   Court (Engelmayer, J.) denied the motion to vacate, explaining its reasoning in a 

15   thorough and thoughtful decision. Mobil Cerro Negro, 87 F. Supp. 3d 573. 

16          The District Court briefly addressed Venezuela’s argument that the Motion Term 

17   Part I Court lacked subject matter jurisdiction over a recognition action. The court 

18   concluded that two exceptions to immunity in the FSIA, the waiver and arbitration 


       See Southern District of New York Rules for the Division of Business Among District Judges, 
     13

     Rule 3(a), available at http://www.nysd.uscourts.gov/rules/rules.pdf. 
                                                     
                                                   25 
 1   exceptions to immunity, confer subject matter jurisdiction over actions arising out of 

 2   ICSID awards, citing this Court’s decision in Blue Ridge Investments, 735 F.3d at 83‐84, in 

 3   support of this conclusion. Mobil Cerro Negro, 87 F. Supp. 3d at 588. The court also noted 

 4   a third potential basis for subject matter jurisdiction: the opening clause of the FSIA’s 

 5   grant of sovereign immunity, which declares foreign sovereigns “immune from the 

 6   jurisdiction” of federal and state courts except as provided in Sections 1605 to 1607 and 

 7   “[s]ubject to existing international agreements to which the United States is a party at 

 8   the time of the enactment of [the FSIA].” Id. (quoting 28 U.S.C. § 1604). The court 

 9   suggested that the ICSID Convention might be such an agreement.  

10          The District Court dedicated the remainder of its opinion to addressing two 

11   arguments it characterized as “procedural”: Venezuela’s argument that Section 1650a 

12   does not authorize “borrowing” New York’s ex parte procedures and that, even if 

13   Section 1650a once authorized such procedures, the FSIA supersedes it when an action 

14   is brought against a foreign sovereign and “imposes service‐of‐process, personal 

15   jurisdiction, and venue requirements not met here.” Id. at 577. 

16          The District Court first examined whether the ex parte procedures were 

17   authorized by the ICSID Convention and Section 1650a. Looking to the text of the 

18   Convention and Section 1650a, the court concluded that neither the Convention nor the 

19   statute specifies “the procedural mechanism by which an arbitral award is to be 


                                                    
                                                  26 
 1   converted into a federal judgment.” Id. at 579. From the statute’s silence in this respect, 

2    the court identified a “gap” in Section 1650a regarding how federal courts are expected 

3    to “enforce” ICSID awards—that is, how to convert them into enforceable federal 

4    judgments. After noting the Southern District decisions that previously addressed 

5    applications to enforce ICSID awards and offering its own examination of Section 

6    1650a, the court ruled that the gap could be filled by reference to state law, specifically 

7    New York’s CPLR Article 54. 

 8          Importing these provisions into Section 1650a, the District Court concluded that 

 9   it could enter the requested judgment against Venezuela ex parte, without requiring 

10   Mobil to comply with the procedural prerequisites to suits against foreign sovereigns 

11   imposed by the FSIA. The court reasoned that to apply the procedural requirements of 

12   the later‐enacted FSIA would unacceptably run afoul of the expectations of streamlined 

13   procedures reflected in the ICSID Convention and implicit in Section 1650a; it therefore 

14   dispensed with them in favor of the summary New York procedures. Id. at 599. It 

15   further found that its exercise of personal jurisdiction over Venezuela—if personal 

16   jurisdiction was needed14—was consented to because, by becoming a contracting party 

17   to the ICSID Convention, Venezuela “‘must have contemplated enforcement actions in 


     14 The District Court observed that under N.Y. CPLR Article 54, a New York court need not have 
     personal jurisdiction over the judgment debtor covered by the statute to enter a valid judgment. 
     It therefore did not need personal jurisdiction over Venezuela to enter a valid judgment under 
     Article 54. Mobil Cerro Negro, 87 F. Supp. 3d at 602 n.36.  
                                                      
                                                    27 
 1   other [Contracting] States,’ including the United States,” and therefore had waived any 

 2   objections to personal jurisdiction. Id. at 602 n.36 (quoting Blue Ridge Invs., 735 F.3d at 

 3   83‐84) (alterations in original). For these reasons, the District Court rejected Venezuela’s 

 4   claim that “the FSIA sub silentio amended [Section 1650a],” and held that the ex parte 

 5   procedures utilized in the present case were authorized by Section 1650a. Id. at 602.  

6           The District Court therefore denied Venezuela’s motion to vacate the judgment. 

7    The court acknowledged at the same time that, after Venezuela moved to vacate the 

 8   judgment, it also applied to ICSID for an annulment of the Award. The ICSID Secretary‐

 9   General stayed enforcement of the award pending determination of the annulment 

10   request, and the District Court likewise stayed enforcement of the award pending 

11   ICSID’s resolution of Venezuela’s request. See Venezuela Holdings, B.V. et al. v. Bolivarian 

12   Republic of Venezuela, ICSID Case No. ARB/07/27, Decision on the Stay of the 

13   Enforcement of the Award, ¶ 10 (Sept. 17, 2015); Opinion & Order, Mobil Cerro Negro 

14   Ltd. v. Bolivarian Republic of Venezuela, No. 1:14‐cv‐8163 (S.D.N.Y. Feb. 13, 2015), ECF No. 

15   37. 

16          In a separate motion, Venezuela asked the District Court to “clarify” the interest 

17   rate imposed by the ex parte judgment, which had incorporated the 3.25% post‐

18   judgment interest rate provided for by the Award. Mobil Cerro Negro, No. 1:14‐cv‐8163, 

19   ECF Nos. 38‐40 (S.D.N.Y. Feb. 13, 2015). The court denied the motion, concluding that 


                                                     
                                                   28 
 1   any change to the post‐judgment interest rate would constitute a substantive revision to 

 2   the Award and that such revisions are contrary to the ICSID Convention and Section 

 3   1650a. 

 4                   D.     The present appeal 

 5             Venezuela timely appealed the District Court’s denial of its motion to vacate the 

 6   ex parte judgment and its motion to adjust the interest rate applicable to the Award. On 

 7   appeal, Venezuela argues that the District Court erred in not requiring Mobil to bring a 

 8   plenary action before entering judgment on the Award; that the District Court lacked 

 9   subject matter jurisdiction and personal jurisdiction over Venezuela under the FSIA; 

10   and that the federal interest rate on judgments established by 28 U.S.C. § 1961 governs 

11   the Award, not the rate set by the ICSID panel and adopted by the District Court. Mobil, 

12   in contrast, maintains that federal courts may use forum state procedures to enter 

13   federal judgments against foreign sovereigns on ICSID awards and that summary 

14   proceedings are adequate. It submits that the District Court had subject matter 

15   jurisdiction over its enforcement action under both Section 1650a and the FSIA, and did 

16   not need personal jurisdiction over Venezuela to enforce the Award. Finally, it argues 

17   that the District Court was not at liberty to alter the interest rate imposed by the ICSID 

18   panel. 




                                                     
                                                   29 
 1          This Court, after hearing oral argument from the parties, requested the views of 

 2   the United States through the Office of Legal Adviser at the Department of State, on 

 3   three issues: (1) whether 22 U.S.C. § 1650a provides a basis for subject matter 

 4   jurisdiction over an award enforcement action against a foreign sovereign, or whether 

 5   the FSIA establishes the sole source of jurisdiction over such actions; (2) the lawfulness 

 6   of a federal court’s resort to state procedures allowing an ex parte entry of judgment on 

 7   an ICSID award against a foreign sovereign; and (3) the federal court’s authority to 

 8   modify an interest rate imposed by an ICSID tribunal. 

 9          In response, in March 2016, the United States joined Venezuela in taking the 

10   position that the FSIA provides the sole source of subject matter jurisdiction over an 

11   action to enforce an ICSID award against a foreign sovereign and that the FSIA’s 

12   procedural rules must be followed in such proceedings. See United States Br. as Amicus 

13   Curiae (“U.S. Br.”), Mobil Cerro Negro Ltd. v. Bolivarian Republic of Venezuela, No. 15‐707 

14   (2d Cir. Mar. 30, 2016), ECF No. 87. It submitted that the District Court’s use of New 

15   York’s ex parte procedures to enter a federal judgment on the Award was improper 

16   under the FSIA; it agreed with Mobil, however, that the District Court was correct to 

17   decline to amend the interest rate included in the Award. 

18          During the pendency of this appeal, an ICSID ad hoc Committee annulled a large 

19   portion of the original $1.6 billion Award. See Venezuela Holdings, B.V., ICSID Case No. 


                                                    
                                                  30 
 1   ARB/07/27, Decision on Annulment, ¶ 196 (Mar. 9, 2017); Letter pursuant to Fed. R. 

 2   App. P. 28(j) on behalf of Appellant Bolivarian Republic of Venezuela (“Venezuela 28(j) 

 3   Letter”), Mobil Cerro Negro Ltd. v. Bolivarian Republic of Venezuela, No. 15‐707 (2d Cir. 

 4   Mar. 22, 2017), ECF No. 102. The Committee concluded that the original panel failed 

 5   adequately to consider the compensation provisions contained in one of the Venezuela‐

 6   Mobil agreements (the Cerro Negro Association Agreement) and the Venezuelan 

 7   legislation approving the project (the Cerro Negro Congressional Authorization). As 

 8   modified by this decision, the Award now gives Mobil compensation totaling 

 9   $188,342,482, “a fraction of the original award of $1,600,042,482,” Venezuela 28(j) Letter 

10   at 2, but nonetheless a substantial sum.  

11                                            DISCUSSION 

12          Rule 60(b) of the Federal Rules of Civil Procedure provides an avenue to relief 

13   from a final judgment when the judgment is “void.” Fed. R. Civ. P. 60(b)(4). A judgment 

14   is void for purposes of the Rule if the court entering judgment lacked subject matter or 

15   personal jurisdiction over the judgment debtor. See City of New York v. Mickalis Pawn 

16   Shop, LLC, 645 F.3d 114, 138 (2d Cir. 2011). We review de novo a district court’s denial of 

17   a Rule 60(b)(4) motion. Id. 

18          This appeal requires us to reconcile the ICSID Convention and Section 1650a 

19   with the FSIA, so that we may determine the appropriate procedures for converting an 


                                                     
                                                   31 
 1   ICSID award into a federal judgment. The parties in this appeal each advocate for one 

 2   of the two approaches adopted by the district courts.  

 3          Mobil supports the approach adopted by district courts in the Southern District 

 4   and applied by the District Court here. Mobil argues that federal courts may enter 

 5   judgment on ICSID awards summarily, according to the procedures used in the state 

 6   courts of the forum state—here, on an ex parte petition by the award‐creditor. Mobil 

 7   contends, and the District Court ruled, that this approach best accords with the 

 8   provisions of the ICSID Convention precluding award‐debtors from raising substantive 

 9   challenges to the award in domestic courts. 

10          Venezuela and the United States as amicus curiae, in contrast, endorse the 

11   approach adopted by district courts in the District of Columbia and in the Eastern 

12   District of Virginia. Venezuela and the United States would require that award‐

13   creditors file a complaint seeking entry of judgment on the award; serve the complaint 

14   on the foreign sovereign award‐debtor; and comply with the venue requirements of the 

15   FSIA, with these three steps conferring jurisdiction over the foreign sovereign in the 

16   federal district court and permitting that court to enter a valid judgment. This 

17   procedure would not necessarily permit a substantive challenge to a duly authenticated 

18   award, but it would allow the defendant sovereign to appear and be heard before entry 

19   of judgment.  


                                                   
                                                 32 
 1          Resolution of this dispute requires us to answer whether Section 1650a provides 

2    an independent source of jurisdiction over a foreign sovereign award‐debtor or whether 

3    the later‐enacted FSIA offers the sole basis for federal courts’ jurisdiction over foreign 

 4   sovereigns. It also requires us to consider whether, even if the FSIA provides the sole 

5    source of jurisdiction over foreign sovereigns, Section 1650a empowers courts asked to 

6    enforce ICSID awards to modify the FSIA’s procedural requirements and adopt state 

7    court summary procedures for enforcing judgments in each state in which enforcement 

8    is sought. 

 9          For the reasons set forth below, we agree with Venezuela and the United States 

10   as amicus curiae that the FSIA controls actions to enforce ICSID awards. We conclude 

11   that the FSIA provides the sole source of jurisdiction—subject matter and personal—for 

12   federal courts over actions brought to enforce ICSID awards against foreign sovereigns; 

13   that the FSIA’s service and venue requirements must be satisfied before federal district 

14   courts may enter judgment on such awards; and that Section 1650a does not 

15   contemplate “recognition” of an ICSID award as a proceeding separate from 

16   “enforcement.” Although the FSIA provides subject matter jurisdiction over this 

17   proceeding, the FSIA’s service and venue requirements have not been satisfied here. 

18   Accordingly, the District Court lacked personal jurisdiction over Venezuela. The 




                                                    
                                                  33 
 1   District Court’s Rule 60(b) order must therefore be reversed and its judgment must be 

 2   vacated. 

 3          I. Subject matter jurisdiction 

 4          Mobil argues that Section 1650a provides its own independent grant of subject 

 5   matter jurisdiction when it states that an ICSID award “shall create a right arising under 

 6   a treaty of the United States” and provides federal district courts with “exclusive 

 7   jurisdiction” over such action. Appellees’ Br. at 40 (quoting 22 U.S.C. § 1650a(a)‐(b)) 

 8   (emphasis omitted). Mobil further argues that ICSID enforcement actions are exempted 

 9   from the requirements of the later‐enacted FSIA by the reservation in FSIA Section 1604 

10   that its provisions were adopted “[s]ubject to existing international agreements to 

11   which the United States is a party.” Id. at 41‐42 (quoting 28 U.S.C. § 1604) (emphasis 

12   omitted).  

13          Venezuela does not contest that Section 1650a could serve as a grant of subject 

14   matter jurisdiction over some actions to enforce ICSID awards; rather, it argues that 

15   Section 1650a cannot confer subject matter jurisdiction on federal courts when the ICSID 

16   award‐debtor is a foreign sovereign. In such a case, it urges us to conclude, the FSIA 

17   takes precedence. The ICSID Convention is not, it argues, one of the “existing 

18   international agreements” exempted from the FSIA’s operation. 28 U.S.C. § 1604.  




                                                    
                                                  34 
 1          The District Court found that, if the FSIA applied to this case, subject matter 

 2   jurisdiction could arise from two exceptions to sovereign immunity found in the FSIA: 

 3   the implied waiver exception and the arbitration exception, which we have discussed 

 4   above. See 28 U.S.C. §§ 1605(a)(1), (6). On this point, we are in accord with the District 

 5   Court. Indeed, our Court recently held as much in Blue Ridge Investments, 735 F.3d 72. 

 6   We disagree, however, with Mobil’s assertion that Section 1650a also provides a grant 

 7   of subject matter jurisdiction to the federal courts over award enforcement actions 

 8   against foreign sovereign award‐debtors, and that the FSIA did not abrogate that grant 

 9   (if ever Section 1650a embodied such a grant). We reject this argument primarily for two 

10   reasons.   

11          First, the Supreme Court’s decision in Argentine Republic v. Amerada Hess Shipping 

12   Corp., 488 U.S. 428 (1989), suggests that, even if Section 1650a once granted subject 

13   matter jurisdiction, after passage of the FSIA, Section 1650a cannot fairly be read to 

14   serve as an independent source of subject matter jurisdiction over a foreign sovereign. 

15   The Supreme Court’s emphatic and oft‐repeated declaration in Amerada Hess that the 

16   FSIA is the “sole basis for obtaining jurisdiction over a foreign state in our courts,” id. at 

17   434; see also Republic of Austria v. Altmann, 541 U.S. 677, 699 (2004) (quoting Amerada 

18   Hess, 488 U.S. at 434‐35); Saudi Arabia v. Nelson, 507 U.S. 349, 355 (1993) (same), is 

19   difficult to reconcile with an approach that preserves the potential of Section 1650a to 


                                                     
                                                   35 
 1   serve as an alternative. Recently, the Supreme Court emphasized that the FSIA is 

 2   “comprehensive”—a term the Court has used “often and advisedly to describe the Act’s 

 3   sweep”—meaning that “after the enactment of the FSIA, the Act—and not the pre‐

 4   existing common law—indisputably governs the determination of whether a foreign 

 5   state is entitled to sovereign immunity.” NML Capital, Ltd., 134 S. Ct. at 2255‐56 

 6   (alterations and citation omitted). We have similarly reiterated our understanding of the 

 7   categorical nature of this declaration in Kirschenbaum v. 650 Fifth Avenue and Related 

 8   Properties, 830 F.3d 107, 122 (2d Cir. 2016) (“The FSIA provides the exclusive basis for 

 9   obtaining subject matter jurisdiction over a foreign state.”), and Blue Ridge Investments, 

10   735 F.3d at 83 (“The only source of subject matter jurisdiction over a foreign sovereign 

11   or its instrumentalities in the courts of the United States is the FSIA . . . .”). The 

12   comprehensiveness of the FSIA’s framework suggests that Section 1650a should not be 

13   read as providing an independent basis for courts to exercise subject matter jurisdiction 

14   over foreign sovereigns, or, at the very least, should no longer be read as providing 

15   such a basis, even if it once did.   

16          Second, although the question is not free from doubt, we are not persuaded by 

17   Mobil’s argument that FSIA Section 1604’s carve‐out for “existing international 

18   agreements” includes the Convention. In Amerada Hess, the Supreme Court explained 

19   that international agreements that predate the FSIA are excluded from the Act’s reach 


                                                      
                                                    36 
 1   only when they expressly conflict with the Act’s immunity provisions. See 488 U.S. at 

 2   442 (explaining that Section 1604’s carve‐out “applies when international agreements 

 3   expressly conflict with the immunity provisions of the FSIA” (emphasis added) 

 4   (alterations and citation omitted)); see also H.R. Rep. No. 94‐1487, at 6616 (“In the event 

 5   an international agreement expressly conflicts with [the FSIA], the international 

 6   agreement would control. . . . [But] the international agreement would control only 

7    where a conflict was manifest.” (emphases added)). Because actions to enforce ICSID 

 8   awards rendered against foreign sovereigns fall neatly into the FSIA’s specific 

 9   exemptions from immunity under Sections 1605(a)(1) (waiver) and (6) (arbitration), see 

10   Blue Ridge Invs., 735 F.3d at 83‐86, we see no conflict between the FSIA’s immunity 

11   provisions and the ICSID Convention or Section 1650a that would trigger Section 1604’s 

12   carve‐out as construed by the Supreme Court.  

13          Section 1650a’s legislative history also undermines the argument that FSIA 

14   Section 1604 exempts the ICSID Convention and Section 1650a from the FSIA’s 

15   jurisdictional provisions. The legislative record strongly suggests that, when Congress 

16   enacted Section 1650a in 1966, a decade before it passed the FSIA, it contemplated that 

17   actions against foreign sovereigns under Section 1650a would remain subject to 

18   sovereign immunity. Thus, during his appearance before the House Committee on 

19   Foreign Affairs, Deputy Legal Adviser at the Department of State Andreas Lowenfeld 


                                                    
                                                  37 
 1   testified tellingly: “Basically what this convention says is that the district court shall 

 2   have jurisdiction over the subject matter. As to whether it has jurisdiction over a party, 

 3   there is nothing in the convention that will change the defense of sovereign immunity.” 

 4   H.R. 15785 Hearing, at 18 (statement of Andreas F. Lowenfeld, Deputy Legal Advisor, 

 5   Dep’t of State). He elaborated that if, for example, “someone wants to sue Jersey 

 6   Standard in the United States, on an award, no problem. If somebody wants to sue Peru 

 7   or the Peruvian Oil Institute, why it would depend on whether in the particular case 

 8   that entity would or would not be entitled to sovereign immunity.” Id. (paragraph 

 9   break omitted).  

10              His testimony is consonant with the venerable canon of construction that 

11   Congress is presumed to legislate with familiarity of the legal backdrop for its 

12   legislation. See Midlantic Nat’l Bank v. N.J. Dep’t of Envtl. Prot., 474 U.S. 494, 501 (1986) 

13   (“The normal rule of statutory construction is that if Congress intends for legislation to 

14   change the interpretation of a judicially created concept, it makes that intent specific.”). 

15   We are aware of no contrary textual or record indication that Congress intended to 

16   exclude proceedings brought under Section 1650a from the ordinary operation of 

17   sovereign immunity, either as the principle of immunity stood before or after the 

18   enactment of the FSIA.15 



     15    The District Court pointed to the New York Convention and the contrast that it perceived 
                                                         
                                                       38 
 1          The Supreme Court’s consideration of the Alien Tort Statute (“ATS”), 28 U.S.C. 

 2   § 1350, in Amerada Hess is also instructive. There, the Court rejected the argument that 

 3   the ATS—which, like Section 1650a, predates the FSIA—continued to confer subject 

 4   matter jurisdiction over a foreign sovereign after the FSIA’s enactment. Amerada Hess, 

 5   488 U.S. at 436‐38. To the extent the ATS ever provided a source of subject matter 

 6   jurisdiction over foreign sovereigns, the Amerada Hess Court found it could no longer 

 7   confer that authority after the passage of the FSIA, nor did Congress’s failure to repeal 

 8   the ATS when it enacted the FSIA counsel otherwise. Id. at 437. The Court viewed as 

 9   particularly significant in this regard the fact that the ATS “does not distinguish among 

10   classes of defendants,” and could therefore continue to have “the same effect after the 

11   passage of the FSIA as before with respect to defendants other than foreign states.” Id. at 

12   438 (emphasis added). In other words, any conferral of subject matter jurisdiction 

13   stemming from the ATS would be unaffected as to non‐sovereign defendants, but the 

14   ATS could not confer subject matter jurisdiction over foreign sovereigns after passage of 

15   the FSIA. 

16          The same is true here. Section 1650a does not “distinguish” among classes of 

17   private defendants: it states broadly that “[t]he district courts of the United States . . . 

     Congress wished to draw between that Convention’s enforcement mechanisms, set out in 
     Chapter 2 of the Federal Arbitration Act, and the simpler mechanism desired for ICSID. Mobil 
     Cerro Negro, 87 F. Supp. 3d at 593‐97. The point is sound, but it does not lead inexorably to the 
     conclusion that state summary procedures are what Congress intended to authorize or require 
     in Section 1650a. 
                                                       
                                                     39 
 1   shall have exclusive jurisdiction over actions and proceedings” to enforce ICSID 

 2   awards. 22 U.S.C. § 1650a(b). Section 1650a’s grant of subject matter jurisdiction over 

 3   private defendants may remain intact16; but, after passage of the FSIA, Section 1650a no 

 4   longer confers subject matter jurisdiction over foreign sovereigns. The ATS and 

 5   Section 1650a, of course, enacted two centuries apart and addressing very different 

 6   concerns, have scant overlap in most respects. Nonetheless, the Supreme Court’s 

 7   reasoning about the interrelationship of the FSIA and the ATS as set forth in Amerada 

 8   Hess provides a useful template for interpreting the FSIA’s comprehensive framework 

 9   for sovereign immunity in the ICSID award context.   

10          Combined with the legislative history that suggests that Congress expected 

11   actions under Section 1650a to be governed by sovereign immunity, Amerada Hess in its 

12   holding as well as in its language confirms our decision that Section 1650a does not 

13   constitute an independent grant of subject matter jurisdiction over a foreign sovereign. 

14   The FSIA provides the sole basis for subject matter jurisdiction over actions in federal 

15   court to enter judgment against foreign sovereigns on ICSID awards. 




       We offer no view about the status of Section 1650a as a jurisdictional basis for actions brought 
     16

     by an ICSID award‐creditor against a non‐sovereign award‐debtor.   
                                                       
                                                     40 
 1          II. Personal jurisdiction 

 2                 A.     Scope of the FSIA  

 3          Having concluded that the FSIA provides the sole basis for subject matter 

 4   jurisdiction in cases brought to enforce ICSID awards, we must now determine whether 

 5   the FSIA also controls the procedures by which such actions must be brought against a 

 6   foreign sovereign award‐debtor. We conclude that it does.  

 7          At Mobil’s urging, the District Court concluded that the FSIA’s service and 

 8   venue requirements had no bearing on Mobil’s application for enforcement. The court 

 9   first observed that the FSIA “leaves congressional intent unclear” regarding whether its 

10   service of process and venue requirements apply in the ICSID award context. Mobil 

11   Cerro Negro, 87 F. Supp. 3d at 593. Having identified this ambiguity, the court then 

12   turned to its own interpretation of the “objectives of the ICSID Convention and of 

13   Congress” in passing Section 1650a to determine whether the summary procedures 

14   invoked by Mobil would be appropriate. Id. at 599.  

15          We find no such ambiguity in the FSIA’s text. As the Supreme Court has advised, 

16   “[a]lthough a major function of the [FSIA] . . . is to regulate jurisdiction of federal courts 

17   over cases involving foreign states, the Act’s purpose is to set forth comprehensive rules 

18   governing sovereign immunity,” including “procedures for commencing lawsuits 

19   against foreign states.” Verlinden, 461 U.S. at 495 n.22 (internal quotation marks and 

20   citation omitted); see also H.R. Rep. No. 94‐1487, at 6606 (“[T]his bill would for the first 
                                                    
                                                  41 
 1   time in U.S. law, provide a statutory procedure for making service upon, and obtaining 

 2   in personam jurisdiction over, a foreign state . . . .”). The Act was intended to “provide 

 3   when and how parties can maintain a lawsuit against a foreign state.” H.R. Rep. No. 94‐

 4   1487, at 6604. The FSIA prescribes comprehensive procedures for bringing suit against 

 5   foreign sovereigns, including suit for “recognition and enforcement of arbitral awards,” 

 6   28 U.S.C. § 1605(a)(6), as to which the foreign state may be found to have waived the 

 7   immunity otherwise conferred. Thus it is not Section 1650a’s silence on enforcement of 

 8   ICSID awards that guides our reasoning. Rather, we accord conclusive weight to the 

 9   affirmative and sweeping provisions in the FSIA’s comprehensive statutory scheme and 

10   the observation that the FSIA makes no provision for summary procedures in any 

11   instance.  

12          In fact, the FSIA explicitly contemplates the exercise of federal court jurisdiction 

13   over actions to enforce international arbitral awards against foreign sovereigns under 

14   the exemption from immunity provided by Section 1605(a)(6). And nowhere in the FSIA 

15   did Congress expressly exempt actions against foreign sovereigns under 

16   Section 1605(a)(6) from the statute’s service or venue requirements. See 28 U.S.C 

17   §§ 1391(f), 1608. Indeed, nowhere in the FSIA did Congress provide an expedited 

18   procedure to enter a federal judgment against a foreign sovereign in any circumstance. 

19   Cf. H.R. Rep. No. 94‐1487, at 6612 (noting “sections 1330(b) [personal jurisdiction 


                                                    
                                                  42 
 1   provision], 1608 [service of process provision], and 1605‐1607 [foreign sovereign 

 2   immunity provisions] are all carefully interconnected”). We simply see no reason to 

 3   conclude that an action to enforce an ICSID award, which is comfortably encompassed 

 4   within Section 1605(a)(6), would be exempt from the FSIA’s procedural requirements.  

 5                  B.     Conflict with the ICSID Convention or Section 1650a 

 6          The District Court rejected this straightforward application of the FSIA’s service 

 7   and venue provisions, in part, based on its concern that requiring compliance with these 

 8   provisions of the FSIA “would bring the FSIA into grave tension with the objectives of 

 9   the ICSID Convention and of Congress.” Mobil Cerro Negro, 87 F. Supp. 3d at 599. It thus 

10   endorsed instead the adoption of New York state procedures, which it viewed as more 

11   consistent “Congress’s expectation” that ICSID award recognition “would be automatic 

12   and not subject to contest.” Id. at 600. 

13          At the outset, we note that, in interpreting the ICSID Convention and its enabling 

14   act, we owe particular deference to the interpretation favored by the United States. 

15   Medellín v. Texas, 552 U.S. 491, 513 (2008) (“It is . . . well settled that the United States’ 

16   interpretation of a treaty is entitled to great weight.” (internal quotation marks and 

17   citation omitted)). In its brief amicus curiae, the United States articulates its view that 

18   “the mechanics of enforcing ICSID awards are not and never were governed by treaty,” 

19   U.S. Br. at 13, and that neither the Convention nor Section 1650a “requires or forbids 


                                                      
                                                    43 
 1   any particular set of procedures,” id. at 16. Instead, the ICSID Convention “reserves the 

 2   means of enforcement to member states, which enforce awards in the same way that 

 3   they enforce domestic judgments.” Id. at 13. 

 4          We agree with the United States that the FSIA’s requirements and the United 

 5   States’ obligations under the ICSID Convention do not stand in significant tension. As 

 6   we have noted, the ICSID Convention contemplates treatment of an award “as if it were 

 7   a final judgment of the courts of a constituent state.” ICSID Convention art. 54. Article 

 8   54 affords ICSID arbitral awards the status of final state court judgments, and was 

 9   included in the Convention at the insistence of the United States. See Schreuer, 

10   Commentary, at 1143. It does not, however, dictate the nature of the proceedings through 

11   which ICSID awards will be enforced in the United States. 

12          The United States was faithful to this provision when it enacted Section 1650a, 

13   requiring the federal courts to accord ICSID awards “full faith and credit as if the award 

14   were a final judgment of . . . one of the several States.” 22 U.S.C. § 1650a(a). The 

15   legislative history suggests that this provision was intended to immunize ICSID awards 

16   from substantive assault outside the ICSID tribunal. See, e.g., Smith House Statement at 

17   4 (“[A]n action would have to be brought on the award in a U.S. district court . . . . In 

18   such an enforcement action, the district court would be required to give full faith and 

19   credit to the arbitral award. Essentially, this means that district courts would be 


                                                    
                                                  44 
 1   precluded from inquiring into the merits of the underlying controversy.”). Requiring an 

 2   enforcement action to comply with the FSIA does not contravene this mandate. 

 3           To require that a civil action be prosecuted to conclusion before entering 

 4   judgment on an ICSID award will not relieve federal courts of the responsibility under 

 5   the Convention and Section 1650a to enforce ICSID awards as final. See ICSID 

 6   Convention art. 53(1) (providing that ICSID awards “shall not be subject to any appeal 

 7   or to any other remedy except those provided for in [the] Convention”); 22 U.S.C. 

 8   § 1650a(a) (providing that “pecuniary obligations imposed by [ ] an award . . . shall be 

9    given the same full faith and credit as if the award were a final judgment of a court of 

10   general jurisdiction of one of the several States”); see also Schreuer, Commentary, at 1139‐

11   41.  

12           Litigation on actions to enforce awards need not be protracted. That the action 

13   might be referred to as “plenary” as opposed to “summary” does not portend a 

14   proceeding in which the court must entertain all manner of substantive defenses, or 

15   even defenses cognizable under the Federal Arbitration Act. Used in this context, the 

16   word “plenary” signals merely the need for commencing an action under Federal Rule 

17   of Civil Procedure 3, service of the complaint in compliance with Rule 4 (as modified by 

18   the FSIA), and the opportunity for the defendant sovereign to appear and file 

19   responsive pleadings. To initiate such an action, an ICSID award‐creditor may file a 


                                                    
                                                  45 
 1   complaint in district court, detailing the terms of the award, establishing proper venue, 

 2   and furnishing a certified copy of the award. After the complaint is filed and service 

 3   effected, the award‐creditor may file a motion for judgment on the pleadings, for 

 4   instance, or a motion for summary judgment. The ICSID award‐debtor would be a 

 5   party to the action and would be able to challenge the United States court’s jurisdiction 

 6   to enforce the award—for instance, on venue grounds—but would not be permitted to 

 7   make substantive challenges to the award.  

 8          Moreover, requiring compliance with the FSIA facilitates an enforcement regime 

 9   for ICSID awards that has a greater prospect of consistency across the nation. The 

10   District Court discounted any need for uniformity of enforcement in the ICSID context, 

11   observing that each member state to the Convention will enforce awards according to 

12   different procedures. But in so reasoning, the District Court overlooked the 

13   Congressional intent, manifest in the enabling legislation’s history and text, to provide 

14   for uniform enforcement within the United States. Congress vested exclusive 

15   jurisdiction over enforcement of ICSID awards in the federal courts. See 28 U.S.C. 

16   § 1650a(b). Testimony given by the General Counsel of the Treasury before the Senate 

17   Committee on Foreign Relations reflects that in enacting Section 1650a, Congress was 

18   guided by a desire to provide a uniform enforcement procedure throughout the United 

19   States: 


                                                   
                                                 46 
 1                  [T]he  proposed  legislation  states  that  district  courts  of  the 
 2                  United States shall have exclusive jurisdiction over actions to 
 3                  enforce  arbitral  awards.  This  provision  is  also  based  on 
 4                  article 54(1) of the convention, which states that . . . arbitral 
 5                  awards  may  be  enforced  in  or  through  the  Federal  courts.  
 6                  The  United  States  suggested  this  provision  in  order  to  be 
 7                  able  to  provide  in  the  United  States  for  a  uniform  procedure 
 8                  for  enforcement  of  awards  rendered  pursuant  to  the 
 9                  convention.   

10   S. Rep. No. 89‐1374, at 17 (1966), as reprinted in 1966 U.S.C.C.A.N. 2617, 2619 (emphasis 

11   added). Calling upon different state procedures in each of the states in which district 

12   courts sit at the entry‐of‐judgment phase would actively undermine the goal of 

13   establishing a nationally uniform procedure for enforcement of ICSID awards. Indeed, 

14   such a regime could be expected to achieve the opposite result, in which each state 

15   could potentially require a distinct procedure.17 Applying the FSIA will facilitate 

16   national uniformity in procedure. Consistency as to enforcement seems to us 

17   importantly aligned with the values of predictability and federal control that foreign 

18   affairs demands and that the FSIA was designed to promote. 

19          We are confident that our decision that actions to enforce ICSID awards against 

20   foreign sovereigns must comply with the FSIA’s service and venue provisions is 

21   consistent with the United States’ obligations under the ICSID Convention.  




       We recognize, of course, that executions on the judgment will proceed according to state law. 
     17

     See Fed. R. Civ. P. 69(a)(1). But this does not compel us to abandon the goal of consistency when 
     the award is first converted to a federal judgment. 
                                                       
                                                     47 
1                   C.       “Recognition” under Section 1650a   

2           The District Court’s contrary reasoning also derived from the notion that 

3   “recognition,” and not just “enforcement,” was part of the District Court’s task. The 

4   District Court viewed recognition, like confirmation in the context of other arbitral 

5   proceedings, as a mere ministerial act preliminary to enforcement.18 Other courts have 



      We note the variability in usage of the words “confirmation,” “recognition,” and 
    18

    “enforcement,” in the context of treatment of an arbitral award. Our Court has recently 
    reviewed that usage in some depth. See CBF Indústria De Gusa S/A v. Amci Holdings, Inc., 850 F.3d 
    58, 72 n.5 (2d Cir. 2017) (discussing terms in context of New York Convention and Federal 
    Arbitration Act).  

             “Confirmation” appears to have developed a particular meaning in the context of the 
    Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., including those of its provisions that enable 
    the New York Convention (governing judicial treatment of certain foreign arbitral awards), see 
    id. § 201 et seq. In FAA practice, an order “confirming” an arbitral award must be issued upon 
    timely application of any party to the arbitration and upon prior notice served upon the adverse 
    party unless the award is vacated, modified, or corrected as provided for by the Act. Id. §§ 9‐11, 
    207. Judgment entered on the basis of an order confirming the award has “the same force and 
    effect, in all respects, as, and [is] subject to all the provisions of law relating to, a judgment in an 
    action; and it may be enforced as if it had been rendered in an action in the court in which it is 
    entered.” Id. § 13. We explained in CBF Indústria that “confirmation,” as used in the FAA 
    sections enabling the New York Convention, “is the equivalent of ‘recognition and enforcement’ 
    as used in the New York Convention for the purposes of foreign arbitral awards.” 850 F.3d at 72. 
    No separate proceeding is required to “confirm” a foreign arbitral award under the New York 
    Convention; an award‐creditor need file only a single action to enforce the foreign New York 
    Convention award under the FAA. Id. at 74. 

            “Recognition” and “enforcement” thus appear to have taken on the basic meaning (in 
    the foreign arbitral context) of converting the judgment of another jurisdiction into a federal 
    judgment on which execution (attachment, imposition of a lien, garnishment) may occur. See 
    Fed. R. Civ. P. 69(a)(1) (“A money judgment is enforced by a writ of execution, unless the court 
    directs otherwise. The procedure on execution—and in proceedings supplementary to and in 
    aid of judgment or execution—must accord with the procedure of the state where the court is 
    located, but a federal statute governs to the extent it applies.”). We think it significant that, 
    unlike the FAA, the ICSID Convention and Section 1650a do not refer to judicial “confirmation.”  
                                                        
                                                      48 
 1   rested their reasoning about their obligations with respect to ICSID awards in part on 

 2   this distinction. See, e.g., Micula II, 2015 WL 4643180, at *3‐4. 

 3          As noted above, Article 54 of the Convention requires member states to 

 4   “recognize an award rendered pursuant to this Convention as binding and enforce the 

 5   pecuniary obligations imposed by that award.” ICSID Convention art. 54 (1)‐(2) 

 6   (emphasis added). In this, the Convention seems to refer to “recognition” and 

 7   “enforcement” as if they were distinct actions. See Schreuer, Commentary, at 1128 

 8   (describing “recognition” as “the formal confirmation that the award is authentic and 

 9   that it has the legal consequences provided by the law” and noting that it may be “a 

10   step preliminary to enforcement”). 

11          But the Convention is not self‐executing. See Medellín, 552 U.S. at 505‐06 & n.3 

12   (treaties not specified as self‐executing can be enforced only pursuant to implementing 

13   legislation); id. at 533‐34 & n.1 (Stevens, J., concurring) (citing Section 1650a as an 

14   example). We must therefore focus in the first instance on the terms of the ICSID 

15   enabling act, Section 1650a, to determine the scope of a federal court’s authority with 

16   respect to awards under the Convention, and refer to the Convention only for aid in 

17   construing Section 1650a where needed.  

18          In contrast to the Convention, Section 1650a(a) refers to enforcement, but not to 

19   recognition: it directs only that “[t]he pecuniary obligations imposed by such an award 


                                                      
                                                    49 
 1   shall be enforced and shall be given the same full faith and credit as if the award were a 

 2   final judgment of a court of general jurisdiction of one of the several States.” 22 U.S.C. 

 3   § 1650a(a) (emphasis added). It makes no mention of recognition as a separate, 

 4   additional judicial action, and we think that its framing was intentional.   

 5          Other language from Section 1650a confirms this conclusion. Section 1650a(b) 

 6   grants federal courts “exclusive jurisdiction over actions and proceedings under 

 7   subsection (a).” Id. § 1650a(b) (emphasis added). The terms “actions” and “proceedings” 

 8   typically connote something more than a summary ex parte conference leading to entry 

 9   of a judgment on an award: after all, those terms are the foundation of the Federal Rules 

10   of Civil Procedure. Rule 1 provides, for example, “These rules govern the procedure in 

11   all civil actions and proceedings in the United States district courts,” subject to a few 

12   exceptions not relevant here.19 Fed. R. Civ. P. 1. In similar vein, Rule 2 provides, “There 

13   is one form of action—the civil action.” Fed. R. Civ. P. 2; see also Fed. R. Civ. P. 3 (“A 

14   civil action is commenced by filing a complaint with the court.”). Accordingly, we 

15   understand these terms to contemplate enforcement obtained through a civil action on 

16   the award. See Micula I, 104 F. Supp. 3d at 50 (“The use of the words ‘actions’ and 




       Rule 81 exempts certain listed proceedings, such as prize proceedings in admiralty, Fed. R. 
     19

     Civ. P. 81(a)(1), and “other procedures” provided for by Title 9 of the United States Code, Fed. 
     R. Civ. P. 81(a)(6)(B). Title 9 governs federal arbitration, but under Section 1650a, it does not 
     apply to ICSID arbitration awards. 22 U.S.C. § 1650a(a).  
                                                       
                                                     50 
 1   ‘proceedings’ strongly connotes a congressional intent to domesticate ICSID awards 

 2   through a plenary action, rather than ex parte confirmation or recognition.”).   

 3          Further, Section 1650a directs that “[t]he Federal Arbitration Act . . . shall not 

 4   apply to enforcement of awards rendered pursuant to the [ICSID Convention].” 22 

 5   U.S.C. § 1650a(a). This exemption carries two resonances of import here. First, the FAA 

 6   specifically provides for confirmation of domestic arbitral awards by court order, not 

 7   through an “action” or “proceeding.” 9 U.S.C. § 9 (“[A]t any time within one year after 

 8   the award is made any party to the arbitration may apply . . . for an order confirming the 

 9   award, and thereupon the court must grant such an order unless the award is vacated, 

10   modified, or corrected as prescribed [elsewhere in] this title.” (emphasis added)). That 

11   Congress so provided many years earlier suggests that, although it knew how to 

12   provide for summary procedures in the arbitral context, it simply elected not to do so in 

13   Section 1650a.20 See Micula I, 104 F. Supp. 3d at 50 (“Congress was keenly aware that 

14   domestic arbitration awards could be confirmed, but elected not to use that procedure 

     20 In a hearing conducted by the House of Representatives Subcommittee on International 
     Organizations and Movements on the bill that would become Section 1650a, the General 
     Counsel of the Treasury, Fred Smith, testified that the FAA exclusion appearing in 
     Section 1650a(b) was meant to convey that enforcement of ICSID awards could be pursued in 
     “the courts of a contracting state regardless of whether judicial enforcement was specifically 
     provided for in the agreement [to arbitrate].” Smith House Statement at 4‐5. This was presented 
     as contrasting with the FAA, which allows confirmation of an award only by a court “specified 
     in the agreement of the parties.” See 9 U.S.C. § 9. Smith also testified that the FAA’s exclusion 
     was meant to insulate ICSID awards from substantive attack such as those recognized as valid 
     by the FAA. Smith House Statement at 4‐5. These statements reflect awareness of and a 
     deliberate decision not to adopt the FAA’s summary procedures.  
                                                      
                                                    51 
 1   for ICSID awards.”). 

 2          Second, the FAA prescribes grounds for vacating an arbitral award where the 

 3   award was tainted by, among other things, fraud, corruption, or misconduct by the 

 4   arbitrator. See 9 U.S.C. § 10. By expressly precluding the FAA’s application to 

 5   enforcement of ICSID Convention awards, Congress intended to make these grounds of 

6    attack unavailable to ICSID award‐debtors in federal court enforcement proceedings. 

7    See 112 Cong. Rec. 13148, 13149 (daily ed. June 15, 1966) (written statement of Sen. 

8    Fulbright) (conveying that substantive attack to ICSID awards on grounds provided by 

 9   FAA can be made “only through the annulment proceedings provided for in the 

10   Convention,” not in federal court). Congress’s exclusion of the FAA’s provisions from 

11   Section 1650a may suggest an expectation that actions to enforce ICSID awards would 

12   not be protracted, as emphasized by the District Court. But the exclusion of the 

13   substantive attacks available under the FAA from ICSID award actions does not, in our 

14   judgment, imply an intention that a foreign sovereign award‐debtor be denied notice of 

15   the action to enforce the award and the occasion to make non‐merits challenges to the 

16   award: for example, to question the authenticity of the award presented for 

17   enforcement, the finality of the award, or the possibility that an offset might apply to 

18   the award that would make execution in the full amount improper. If the debtor were 

19   not entitled to notice of an enforcement attempt, it would have no opportunity to level 


                                                   
                                                 52 
1    such attacks before the award became a federal judgment. Nor would remitting these 

2    challenges to the execution stage, which often would occur piecemeal and in various 

3    jurisdictions, be adequate, efficient, or in keeping with the general background of 

 4   sovereign immunity law in the United States. 

 5           Our reading of Section 1650a thus suggests that Congress did not contemplate 

 6   federal court “recognition” of ICSID awards; it contemplated only enforcement. And 

 7   enforcement should proceed, the statute directs, “as if the award were a final judgment 

 8   of a [state court]” for which enforcement were sought in federal court and which is 

 9   owed full faith and credit. 22 U.S.C. § 1650a. Accordingly, we turn briefly to what it 

10   means to “enforce” a state court judgment in federal court and award it full faith and 

11   credit.21 


     21 In reading the text of Section 1650a, Mobil urges us to apply the rule of construction known as 
     the “last‐antecedent” rule. See Upstate Citizens for Equality, Inc. v. United States, 841 F.3d 556, 576 
     (2d Cir. 2016) (citing Lockhart v. United States, 136 S. Ct. 958, 962 (2016)). Under that rule, in a list 
     of items that includes a limiting phrase at the end, the preferred reading applies the limitation 
     only to the last item on the list and not to every item on the list. Thus, here the statute provides 
     that “[t]he pecuniary obligations imposed by such an award shall be enforced and shall be given 
     the same full faith and credit as if the award were a final judgment of a court of general 
     jurisdiction of one of the several States.” 22 U.S.C. § 1650a (emphasis added). Mobil urges that 
     the phrase “as if the award were a final judgment . . . of one of the several States” should be 
     read to modify the phrase “full faith and credit” and not the phrase “shall be enforced.” We are 
     not convinced that applying that rule would make a dispositive difference here. But in any 
     event, for reasons set forth in the text, we think the better reading gives more weight to the final 
     phrase: that is, that federal courts are directed both to “enforce[]” ICSID awards “as if they were 
     a final judgment of one of the several States” and to give such awards “full faith and credit”—
     that is, res judicata effect. The last‐antecedent rule is hardly a statutory mandate, in any event, 
     and in this context, where the analogy to honoring judgments of constituent states of federal 
     member states was sought by the United States in particular, the reading we adopt seems to us a 
                                                          
                                                        53 
 1                    D.      “Full faith and credit” under Section 1650a  

 2           Section 1650a requires federal courts to “enforce” ICSID awards and accord them 

 3   “the same full faith and credit as if [they] were [ ] final judgment[s] of a court of general 

 4   jurisdiction of one of the several States.” 22 U.S.C. § 1650a(a). To identify the type of 

 5   action necessary to enforce ICSID awards in compliance with Section 1650a, we look to 

 6   established procedures for enforcing state court judgments in federal court.   

 7           Since 1948, federal courts have been directed by 28 U.S.C. § 1738 to accord state 

 8   court judgments full faith and credit. See Pub. L. No. 80‐773, 62 Stat. 869, 947 (1948) 

 9   (codified at 28 U.S.C. § 1738).22 Section 1738 does not, however, provide guidance as to 

10   how state court judgments may be enforced in federal court. Actions to enforce state 

11   court judgments in federal court are rare. See Siag, 2009 WL 1834562, at *1 (noting 


     more natural one. 
      
     22 Section 1738 provides: 

      
              The  Acts  of  the  legislature  of  any  State,  Territory,  or  Possession  of  the  United 
              States, or copies thereof, shall be authenticated by affixing the seal of such State, 
              Territory or Possession thereto. 
               
              The records and judicial proceedings of any court of any such State, Territory or 
              Possession, or copies thereof, shall be proved or admitted in other courts within 
              the United States and its Territories and Possessions by the attestation of the clerk 
              and seal of the court annexed, if a seal exists, together with a certificate of a judge 
              of the court that the said attestation is in proper form. 
               
              Such Acts,  records  and  judicial  proceedings  or  copies  thereof,  so  authenticated, 
              shall have the same full faith and credit in every court within the United States 
              and its Territories and Possessions as they have by law or usage in the courts of 
              such State, Territory or Possession from which they are taken. 
                                                             
                                                           54 
 1   rarity). They are not unknown, however. See, e.g., Weininger v. Castro, 462 F. Supp. 2d 

 2   457, 466 (S.D.N.Y. 2006) (action brought in federal court on default judgment previously 

 3   entered by state court against Republic of Cuba). As the United States’ brief amicus 

 4   curiae points out, it was the case in 1966, and remains so today, that federal courts 

 5   generally require that a civil action be filed, with notice to the judgment creditor, before 

 6   enforcing a state court judgment. U.S. Br. at 17 n.5 (citing Midessa Television Co. v. Motion 

 7   Pictures for Television, Inc., 290 F.2d 203, 204 (5th Cir. 1961), Caruso v. Perlow, 440 F. Supp. 

 8   2d 117, 119 (D. Conn. 2006), and Continental Cas. Co., 893 F. Supp. 2d at 753)); see also 18B 

 9   Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and 

10   Procedure: Jurisdiction § 4469 (2d ed. 2002) (“The most direct consequence of applying 

11   the full faith and credit statute is that a federal court must enforce a state court 

12   judgment when an action is brought for that purpose.”). In light of this history, it is 

13   reasonable to conclude that Congress was aware of this practice when it enacted 

14   Section 1650a, and thus would have contemplated that ICSID awards would be 

15   enforced in federal court by judgment entered on an action filed—and not on an ex parte 

16   petition—on an ICSID award. 

17          In further support for this view, we note in contrast that, by statute first enacted 

18   in 1948, federal district courts have been empowered summarily to register the 

19   judgments of other federal district courts to permit enforcement in the registering district. 


                                                      
                                                    55 
1    See Pub. L. 80‐773, 62 Stat. 869, 958 (codified at 28 U.S.C. § 1963) (“A judgment in an 

2    action for the recovery of money or property entered in any [federal court] may be 

3    registered . . . in any other district . . . .”)23; Caruso, 440 F. Supp. 2d at 118 (“[B]y its 

4    express terms, § 1963 applies only to registration of federal‐court judgments in another 

5    federal court.”); but see GE Betz, Inc. v. Zee Co., Inc., 718 F.3d 615, 625 (7th Cir. 2013) 

 6   (utilizing Section 1963 to register state court judgment in federal court, but 

7    acknowledging that doing so was out of step with other courts). It is significant that 

8    Congress chose not to incorporate the well‐established, streamlined, and unitary federal 

9    registration procedures of 28 U.S.C. § 1963 into Section 1650a, preferring instead to refer 

10   generally to the full faith and credit doctrine and preexisting federal practice for 




       Section 1963, “Registration of judgments for enforcement in other districts,” provides in 
     23

     relevant part: 
                       
             A  judgment  in  an  action  for  the  recovery  of  money  or  property  entered  in  any 
             court of appeals, district court, bankruptcy court, or in the Court of International 
             Trade  may be  registered  by  filing  a  certified  copy  of  the  judgment  in  any  other 
             district  or,  with  respect  to  the  Court  of  International  Trade,  in  any  judicial 
             district, when the judgment has become final by appeal or expiration of the time 
             for  appeal  or  when  ordered  by  the  court  that  entered  the  judgment  for  good 
             cause  shown.  Such  a  judgment  entered  in  favor  of  the  United  States  may  be  so 
             registered  any  time  after  judgment  is  entered.  A  judgment  so  registered  shall 
             have  the  same  effect  as  a  judgment  of  the  district  court  of  the  district  where 
             registered and may be enforced in like manner. 
              . . . 

             The  procedure  prescribed  under  this  section  is  in  addition  to  other  procedures 
             provided by law for the enforcement of judgments.  
                                                           
                                                         56 
 1   addressing state court judgments as commentary on the obligation to enforce such 

 2   awards. 

 3          An examination of the available legislative history of Section 1650a also tends to 

 4   confirm our view that Congress did not invite the incorporation of summary 

 5   enforcement procedures against foreign sovereign award‐debtors. During a hearing on 

 6   the bill proposing what became Section 1650a, Senator Fulbright offered a copy of the 

7    proposed legislation and an analysis section that advised:   

 8                 To give full faith and credit to an arbitral award as if it were 
 9                 a final judgment of a court of one of the several States means 
10                 that an action would have to be brought on the award in a United 
11                 States  District  court  just  as  an  action  would  have  to  be 
12                 brought in a United States District court to enforce the final 
13                 judgment of a State court.   

14   112 Cong. Rec. at 13149 (emphasis added). Senator Fulbright continued that, “[i]n such 

15   an enforcement action the United States District court would be required to give full 

16   faith and credit to the arbitral award.” Id. The proximity of his comment on full faith 

17   and credit to his remark about the need for an “action” to be brought highlights that full 

18   faith and credit, as used in Section 1650a, meant something less than automatic 

19   recognition and conversion of the award into a federal judgment, contrary to what 

20   Mobil now suggests. Nor was Senator Fulbright’s prepared text an offhand comment. 

21   The General Counsel of the Treasury testified to the same effect before the House 

22   Committee on Foreign Affairs. See Smith House Statement at 4 (“[A]n action would 

                                                    
                                                  57 
 1   have to be brought in a U.S. district court to enforce the final judgment of a State 

 2   court.”).    

 3           Based on our reading of Section 1650a, our discussion of the enforcement 

 4   mechanism traditionally available to federal courts to enforce state court judgments, 

 5   and our review of Section 1650a’s legislative history, we conclude that Section 1650a 

 6   mandates enforcement of ICSID awards in federal court through an action on the award 

 7   and not through an ex parte order.  

 8           Mobil and the District Court rely heavily on our decision in Keeton v. Hustler 

 9   Magazine, Inc., 815 F.2d 857 (2d Cir. 1987), to reach a contrary conclusion regarding the 

10   import of Section 1650a’s directive that the Award be enforced like a state court 

11   judgment. In doing so, however, Mobil and the District Court rely on an erroneous 

12   reading of Keeton introduced by the district court in Siag. See 2009 WL 1834562, at *2‐3.  

13           In Keeton, a judgment creditor received a judgment in the District of New 

14   Hampshire. 815 F.2d at 857. She filed this judgment in the New York Supreme Court 

15   using the procedures specified in N.Y. CPLR 5402. Id. at 858.The judgment debtor then 

16   removed the action to the Southern District and sought to enjoin enforcement of the 

17   judgment, arguing, inter alia, that the judgment creditor should have applied the 

18   procedures for registering judgments of one federal district court in another federal 

19   district court, that is, 28 U.S.C. § 1963. Id. On appeal, this Court affirmed the propriety 


                                                    
                                                  58 
 1   of registering the New Hampshire federal judgment in New York state court using N.Y. 

 2   CPLR Article 54, rather than the procedure offered by Section 1963. Id. at 861 (holding 

 3   that “Article 54 was meant to be available for enforcement of out‐of‐state federal 

 4   judgments and sister‐state judgments” and that “this clear intention should not be 

5    overridden simply because the same result could also be achieved by the two‐step 

6    procedure offered by section 1963”). Keeton thus addressed only the registration in state 

7    court of a federal district court judgment entered in another district.  

 8          In Siag, the district court concluded that, because Section 1650a requires that 

 9   ICSID awards be treated “as if the award were a final judgment of a court of general 

10   jurisdiction of one of the several states,” and Keeton “observed” that CPLR Article 54 

11   “provide[s] a vehicle through which the judgment of a ‘sister state’ could be enforced in 

12   New York,” judgment could be entered on ICSID awards using the summary 

13   procedures provided for in N.Y. CPRL 5402. Siag, 2009 WL 1834562, at *1‐3. But Keeton 

14   did not concern a federal court’s action on an out‐of‐district state court judgment. Siag’s 

15   reliance on Keeton was therefore misplaced. Keeton addressed a scenario that is the 

16   reverse of that presented here: Keeton dealt with a state court’s treatment of a federal 

17   court judgment, whereas ICSID awards are to be treated by federal courts as state court 

18   judgments. Siag is thus unpersuasive, and the procedures adopted by courts in the 

19   Southern District relying upon Siag should no longer be applied. 


                                                     
                                                   59 
 1          Our conclusion that Section 1650a does not support summary registration for 

 2   converting ICSID awards into federal judgments, but rather requires commencement of 

 3   an action on the award in federal court, brings Section 1650a into alignment with our 

 4   interpretation of the FSIA. Following Supreme Court precedent, we have consistently 

 5   described the FSIA as providing the sole source of subject matter jurisdiction over 

 6   foreign sovereigns. We continue to do so today. 

 7                                          CONCLUSION 

 8          Section 1650a of Title 22 requires federal courts to enforce ICSID awards as if 

 9   they were final judgments of state courts—that is, pursuant to civil actions brought 

10   under the Federal Rules of Civil Procedure on such awards. The FSIA provides the sole 

11   basis for United States courts’ subject matter jurisdiction over foreign sovereigns, and 

12   Section 1650a embodies no exception to that rule. As a result, when the ICSID award‐

13   debtor is a foreign sovereign, the FSIA’s procedural mandates control, including the 

14   requirements that process be served to obtain personal jurisdiction under 28 U.S.C. 

15   § 1330(b), and venue be proper under 28 U.S.C. § 1391(f).  

16          In light of our conclusion that the District Court did not have subject matter 

17   jurisdiction under Section 1650a and that the FSIA governs all aspects of this action, it 

18   follows further that the District Court’s judgment was void: Mobil did not serve 

19   Venezuela in accordance with the FSIA, 28 U.S.C. § 1608, and the District Court 


                                                   
                                                 60 
 1   therefore did not have personal jurisdiction over Venezuela, 28 U.S.C. § 1330(b). 

 2   Furthermore, Mobil’s ex parte petition is devoid of any assertion that venue in the 

 3   Southern District of New York is appropriate under the FSIA, nor is the propriety of 

4    that venue apparent from the face of the petition. We therefore reverse the District 

5    Court’s order denying Venezuela’s Rule 60(b) motion to vacate, and we vacate the 

6    judgment against Venezuela without prejudice to Mobil’s filing an action to enforce the 

 7   ICSID award in a court in which venue is permitted under the FSIA. Because we vacate 

8    the judgment, we need not consider whether the District Court properly refused to 

 9   adjust the interest rate imposed by the ICSID tribunal on the Award. 

10         The District Court’s order denying Venezuela’s motion to vacate is REVERSED, 

11   the judgment is VACATED, and the cause is REMANDED with instructions to dismiss 

12   the petition without prejudice to renewal in an action commenced in compliance with 

13   the Foreign Sovereign Immunities Act.  




                                                   
                                                 61